                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


ROBERT LEE PARKS,

              Plaintiff,

       V.                                              CV 118-197


LIZ ROBERTS; WARDEN EDWARD
PHILBIN; COMMISSIONER GREGORY
C. DOZIER; DONNA YOUNG;LISA
MAYO;ALICIA ROBIDEAU; ASHLEIGH
LANZA; STEVEN H. ROSEBAUM; RITA
K. LOMIO;DR. SHARON LEWIS; JAME
D. SMITH; CINDY L. SMITH; STAN
BAKER;LISA WOOD;NATHAN DEAL;
LYNDA SEWELL HUTSEY;BENITA
FREEMAN;LILLIE FAISON; DEXTER
PROYER; OFFICER CO IIJINKINS;
VANCE LAUGHLIN, Warden; JOSEPH
HUTCHINSON; STANELY WILLIAM; and
DR. WILLIAM, Mental Health Counselor,

              Defendants.



                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 25.) Although nothing in Plaintiffs objections undermines the Magistrate Judge's

recommendation, the Court will briefly address his arguments.

       Plaintiff argues he provided enough facts to support a claim against Defendants and

then partially restates the allegations in his amended complaint. (Doc. no. 25, pp. 1-8.)
However, like his amended complaint, Plaintiffs objections fail to show what facts support a

claim and how the Magistrate Judge overlooked or did not consider those facts. His

restatement of some of his claims exemplifies how he has alleged nothing more than labels

and conclusions stating he was harmed. See Ashcroft v. Iqbal. 556 U.S. 662, 678 (2009)

(discussing requirements to state claim). Plaintiff cannot simply state there is a conspiracy,

cite the same form language for every Defendant, and allege Defendants harmed him. Id

Plaintiff also argues the Magistrate Judge improperly found Plaintiffs second motion to

amend, filed along with his amended complaint, moot. However, as stated in the R&R,

Plaintiffs second motion to amend was moot because the Magistrate Judge already granted

the leave to amend and a separate motion to amend did not need to be attached to his

amended complaint to consider it. Thus, the placeholder motion to amend attached to his

amended complaint was properly found moot.

       Finally, Plaintiff argues the Magistrate Judge improperly denied appointment of

counsel in the December 11, 2018 Order. (Doc. no. 25, pp. 8-9.) Plaintiff also objected to

the denial of counsel in his objection to the Magistrate Judge's previously vacated R&R.

(Doc. no. 14, p. 3;^doc. nos. 10, 12.) However, Plaintiff has clearly not demonstrated any

exceptional circumstances justifying appointment of counsel. See Dean v. Barber. 951 F.2d

1210, 1216 (11th Cir. 1992)(holding no entitlement to counsel in civil rights cases); Smith v.

Fla. Dep't of Corr.. 713 F.3d 1059, 1065 (11th Cir. 2013)(finding exceptional circumstances

justified appointment of counsel where suspect conduct of prison officials hindered prisoner

plaintiffs ability to present essential merits of case and, additionally, where such

appointment would alleviate security concerns and help sharpen issues). Plaintiff is clearly
capable of presenting his case on his own as indicated by his numerous filings and

communication with the Court and was properly denied counsel. Thus, there is nothing in

Plaintiffs objections that undermine the Magistrate Judge's R&R.

       Additionally, Plaintiff filed motions to supplement his complaint and for default

judgment in addition to his objections. (Doc. nos. 23, 24.) Turning to Plaintiffs motion to

supplement his complaint. Federal Rule of Civil Procedure 15, which governs amendment of

pleadings, provides as follows:

       A party may amend its pleading once as a matter of course within: (A)21 days
       after serving it, or (B) if the pleading is one to which a responsive pleading is
       required, 21 days after service of a responsive pleading or 21 days after service of
       a motion under Rule 12(b),(e), or(f), whichever is earlier.

If a party is not entitled to amend as a matter right under Rule 15(a)(1), then "a party may amend

its pleading only with...the court's leave." Fed. R. Civ. P. 15(a)(2). As a general rule, leave to

amend under Fed. R. Civ. P. 15(a) is given freely. Saewitz v. Lexington Ins. Co.. 133 F. App'x

695, 699(11th Cir. 2005){per curiam); Foman v. Davis. 371 U.S. 178, 182 (1962). That said,

leave to amend is not guaranteed, and a trial court may deny such leave "in the exercise of its

inherent power to manage the conduct of litigation before it." Reese v. Herbert. 527 F.3d 1253,

1263(11th Cir. 2008). "In making this determination, a court should consider whether there has

been undue delay in filing, bad faith or dilatory motives, prejudice to the opposing parties, and

the futility ofthe amendment." Saewitz. 133 F. App'x at 699(quoting Foman. 371 U.S. at 182).

An amendment is futile when the pleading that it seeks to amend would still be subject to

dismissal if the amendment were permitted. See Coventry First. LLC v. McCartv. 605 F.3d

865, 870 (11th Cir. 2010)("A proposed amendment may be denied for futility 'when the
complaint as amended would still be properly dismissed.'")(quoting Cockrell v. Sparks. 510

F.3d 1307, 1310(11th Cir. 2007)).

       Plaintiff previously filed an amended complaint. Thus, Plaintiff is not entitled to

amend as a matter of right and must obtain the Court's leave to amend his amended

complaint. Fed. R. Civ. P. 15(a)(1)(B), (2). Although leave to amend is generally freely

given. Plaintiffs amendment is futile because it fails to state any claim against the existing

Defendants, fails to state a claim against any new Defendants, and does not fix any of the

deficiencies pointed out in the Magistrate's R&R.

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must "state a claim for relief that is plausible on its face." Bell Atl.

Corp. V. Twomblv.550 U.S. 544,570(2007). "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal. 556 U.S. 662, 678 (2009). That is,

"[f]actual allegations must be enough to raise a right to relief above the speculative level."

Twomblv. 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure does not

require detailed factual allegations, "it demands more than an unadorned, the defendant

unlawfully-harmed-me accusation." Iqbal. 556 U.S. at 678. A complaint is insufficient if it

"offers 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of action,"'

or if it "tenders 'naked assertions' devoid of 'hirther factual enhancement.'" Id (quoting

Twomblv. 550 U.S. at 555, 557). In short, the complaint must provide a "'plain statement'

possess[ing] enough heft to 'sho[w] that the pleader is entitled to relief.'" Twomblv. 550 U.S. at

557(quoting Fed. R. Civ. P. 8(a)(2)).
        Plaintiffs supplemental complaint alleges that upon arriving at Valdosta State

Prison ("VSP") in Valdosta, Georgia, he only received "retaliation [,] campaign of

harassment[,] and adverse action." (Doc. no. 23, pp. 1.) He goes on to allege an unknown

staff member at VSP set up a plot to kill him by employing an inmate at VSP, resulting in

Plaintiff being hit in the head by the unknovvoi inmate. (Id.) He further realleges similar

allegations in his amended complaint that there is a conspiracy to imprison him and said

conspiracy followed and awaited his arrival at VSP from Augusta State Medical Prison in

Grovetown, Georgia, which is where the events of Plaintiffs amended complaint allegedly

occurred. (Id;^doc. no. 17.) Finally, Plaintiff provides an affidavit restating the plot to

kill him at VSP, asserts new allegations against an unknown medical doctor and mental

health staffer who are allegedly involved in the plot to kill Plaintiff, and argues the Georgia

Department of Corrections violated constitutional rights by improperly denying his request

for a protection order. (Id at 2.)

       As in Plaintiffs amended complaint. Plaintiffs supplemental complaint fails to

properly allege any factual basis for his claims or how any Defendant, old or new, harmed

him. The supplemental complaint is entirely baseless and clearly fails to state a claim. (S^

doc. no. 21, pp. 5-6.)

       Plaintiffs motion for default judgment is also improper because no Defendants have

been served. Federal Rule of Civil Procedure 55 contemplates two steps before entry of a

default judgment. First, the party seeking a default must have the Clerk enter the default by

submitting an "affidavit or otherwise" showing that the defaulting party "has failed to plead

or otherwise defend." Fed. R. Civ. P. 55(a). Thereafter, the moving party may then seek
entry of a default judgment under Rule 55(b). Under Rule 55(b)(1), the Clerk is directed to

enter a default judgment upon request ofthe plaintiff when all ofthe following conditions are

present: (1) the claim is for a sum certain, or for a sum that can by computation be made

certain, which is supported with an affidavit showing the amount due;(2) the default is for

want of appearance; and (3)the defendant is neither an infant nor an incompetent person. As

there has been no prior entry of default by the Clerk, by definition. Plaintiff is not entitled to

entry of default judgment under Rule 55(b).

       Moreover, a default judgment is available under Fed. R. Civ. P. 55 only when a party

has failed to plead or otherwise defend as provided by the Federal Rules. However, a

defendant is not required to file a pleading or otherwise defend himself unless and until he is

properly served. Varnes v. Local 91. Glass Bottle Blowers Ass'n of the United States and

Canada. 674 F.2d 1365, 1369-70 (11th Cir. 1982)(prohibiting entry of default on amended

complaint that was not properly served). Plaintiff argues Defendants were properly served

because he filed his complaint with the Court. However, contrary to Plaintiffs assertion, the

U.S. Marshal has not yet served the complaint because Plaintiffs complaint is before the

Court on screening to protect potential defendants from frivolous claims such as his. Thus,

default judgment is not appropriate.

       Accordingly, the Court DENIES Plaintiffs motions to supplement his complaint and

for default judgment,(doc. nos. 23, 24), OVERRULES Plaintiffs objections, ADOPTS the

R&R of the Magistrate Judge as its opinion, DENIES AS MOOT Plaintiffs second motion

to amend,(doc. no. 17-4, p. 1), DENIES Plaintiffs motion for emergency protective order.
(doc. no. 9), DISMISSES Plaintiffs amended complaint for failure to state a claim upon

which relief can be granted, and CLOSES this civil action.

      SO ORDERED this               day of                   ,2019, at Augusta, Georgia.




                                          UNITED STATES DISTRICT COURT
                                                   TrN district of GEORGIA
